731 N.W.2d 423 (2007)
Jan Kay ESTES, Personal Representative of the Estate of Douglas Duane Estes, Plaintiff-Appellee,
v.
Jeff Edward TITUS, Defendant-Appellee, and
Julie L. Swabash, f/k/a Julie L. Titus, Appellant.
Docket No. 133098. COA No. 261968.
Supreme Court of Michigan.
May 25, 2007.
*424 On order of the Court, the application for leave to appeal the December 21, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether a judgment of divorce is subject to judicial review for purposes of a claim under the Uniform Fraudulent Transfer Act (UFTA), MCL 566.31 et seq.; (2) whether a division of marital assets pursuant to a judgment of divorce is a transfer subject to the UFTA; (3) whether and under what circumstances a division of marital assets under a judgment of divorce can be deemed fraudulent; (4) whether a judgment debtor can attach marital property for the debt of one of the spouses; and (5) the significance, if any, of the plaintiff's failure to appeal the denial of the motion to intervene in the divorce action.
The Family Law and Business Law sections of the State Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.